PER CURIAM.
In view of the fact that an examination of the record reflects that the wife was timely in filing her exceptions to the Report of the General Master, it was error for the trial court not to consider those exceptions. Accordingly, the Order of the trial court *959approving the master’s report must be reversed so that a hearing can be held in connection with the wife’s exceptions.
Furthermore, the trial court’s order requiring the husband to contribute to the wife’s attorney’s fees fails to comply with the requirements of Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985). Specifically, the Order in question fails to make any findings as to a reasonable hourly rate or the amount of time reasonably expended by the attorney in connection with representation of the wife. In addition, the trial court’s Order required the husband to contribute a specific amount of money towards the wife’s attorney’s fees without reflecting what portion of the wife’s attorney’s fees was to be covered by the said contribution.
For the foregoing reasons, the above-described Orders of the trial court are reversed, and this cause is remanded for further proceedings consistent herewith.